Citation Nr: 0809242	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  07-09 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for mechanical low 
back strain, currently rated as 20 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left orchiectomy, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant 




ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1977 to April 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In December 2007, the veteran testified at a hearing at the 
RO before the undersigned Veterans Law Judge.  A transcript 
of the hearing is of record.

The issue of entitlement to an increased rating for a 
mechanical low back strain is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The veteran's left orchiectomy residuals are manifested by an 
absent left testicle; the veteran's right testicle is normal.


CONCLUSION OF LAW

The criteria are not met for a rating in excess of 10 percent 
for residuals of a left orchiectomy.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.115b, Diagnostic Code 7524 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

As explained below, the pertinent facts in this case are not 
in dispute and the law is dispositive.  Consequently, there 
is no additional evidence that could be obtained to 
substantiate the claim, and no further action is required to 
comply with the VCAA or the implementing regulation.  See 
Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 
5-2004 (June 23, 2004).

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).

A noncompensable rating is warranted for removal of one 
testis, and a 30 percent rating is warranted for removal of 
both testes.  38 C.F.R. § 4.115b, Diagnostic Code 7524.  A 
note following Diagnostic Code 7524 provides that, in cases 
of the removal of one testis as the result of a service-
incurred injury or disease, other than an undescended or 
congenitally undeveloped testis, with the absence or 
nonfunctioning of the other testis unrelated to service, a 
rating of 30 percent will be assigned for the service-
connected testicular loss.  

In addition, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 4.3 (2007).

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to this disability.

The veteran was granted service connection for residuals of a 
left orchiectomy in a June 1981 rating decision.  Under the 
schedular criteria in effect at that time, a 10 percent 
rating was provided for absence of one testicle.  As noted 
above, under the current criteria, absence of one testicle is 
considered noncompensably disabling if the remaining testicle 
is normal.  

A VA examination in May 2006 disclosed that the veteran's 
right testicle is normal.  At that examination, the veteran 
had no pertinent complaints.  In support of this claim, the 
veteran has advanced no specific contentions.  In addition, 
no testimony or argument in support of this claim was 
provided at the hearing before the undersigned.  In essence, 
the pertinent facts in this case are not in dispute and the 
law is dispositive.  Consequently, the claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a rating in excess of 10 percent for residuals 
of a left orchiectomy is denied.


REMAND

The veteran was most recently afforded a VA examination to 
determine the current degree of severity of his low back 
disability in May 2006.  An X-ray study in connection with 
that examination disclosed degenerative disc and facet 
disease.  In addition, there were abnormal neurological 
findings.  Not withstanding the foregoing, the examiner only 
diagnosed low back strain.    

At his December 2007 hearing the veteran stated that his low 
back pain radiated to his left lower extremity.  He indicated 
that his doctor had recommended surgery and that physical 
therapy was planned.  In addition, the veteran testified that 
he currently uses a TENS unit to treat his back pain, but 
this is not documented in the medical records associated with 
the claims folders.  

In light of these circumstances, the Board has determined 
that further development of the record is in order.

The Board also notes that during the pendency of this claim, 
the Court held that, in a claim for increase, VA must notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008).  While this case is in remand status, the RO or 
Appeals Management Center (AMC) should ensure that all notice 
required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
is provided.

Accordingly, the case is REMANDED to the RO or AMC in 
Washington D.C. for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), to 
include notice required under Vazquez-
Flores v. Peake, No. 05-0355, No. 05-0355 
(U.S. Vet. App. Jan. 30, 2008).

2.  The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified but not 
provided by the veteran, to include VA 
outpatient records for the period since 
August 2006.  If the RO or the AMC is 
unsuccessful in its efforts to obtain any 
evidence identified by the veteran, it 
should so inform the veteran and his 
representative and request them to submit 
the outstanding evidence.

3.  Then, the RO or the AMC should 
arrange for the veteran to be scheduled 
for a VA examination by a physician with 
the appropriate expertise to determine 
the severity of the veteran's service-
connected low back disability and the 
etiology of the degenerative disc and 
facet disease of his lumbosacral spine.  
The claims folders, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.

Based upon the examination results and 
the review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or better 
probability that the degenerative disc 
and facet disease of the veteran's 
lumbosacral spine is etiologically 
related to his active service or was 
caused or permanently worsened by the 
service-connected mechanical low back 
strain.

Any indicated studies, including range of 
motion testing in degrees, should be 
performed.  

In reporting the results of range of 
motion testing, the examiner should 
specifically identify any excursion of 
motion accompanied by pain.  The 
physician should be requested to identify 
any objective evidence of pain and to 
assess the extent of any pain.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  To the extent 
possible the functional impairment due to 
incoordination, weakened movement and 
excess fatigability should be assessed in 
terms of additional degrees of limitation 
of motion.  If this is not feasible, the 
examiner should so state.  

The examiner should also express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
examiner should so state.  

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected disability, to include 
reflex changes, characteristic pain, and 
muscle spasm.  If muscle spasm or 
guarding is present, the examiner should 
state whether it is severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  
Any functional impairment of the lower 
extremities due to the disc disease 
should be identified, and the examiner 
should assess the frequency and duration 
of any episodes of intervertebral disc 
syndrome disability, and in particular 
should assess the frequency and duration 
of any episodes of acute signs and 
symptoms of intervertebral disc syndrome 
that require bed rest prescribed by a 
physician and treatment by a physician.  

The examiner should also provide an 
opinion concerning the impact of the 
veteran's service-connected low back 
disability on his ability to work.  

The rationale for all opinions expressed 
should also be provided.

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
adjudicate the issue of entitlement to 
service connection for degenerative disc 
and facet disease of the lumbosacral 
spine, and inform the veteran of his 
appellate rights with respect to this 
decision.

6.  Then, the RO or the AMC should 
readjudicate the issue on appeal based on 
a de novo review of all relevant 
evidence.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, and 
given the requisite opportunity to 
respond before the case is returned to 
the Board.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

        (CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


